          Case 1:13-cr-00327-PGG Document 223 Filed 07/17/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

                                     Plaintiff,          Case No. 13 Cr. 327 (PGG)
         -against-

                                                         NOTICE OF MOTION
 MICHAEL LEVITIS,

                                     Defendant.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

July 17, 2020, defendant Michael Levitis respectfully moves the Court before the Honorable Paul

G. Gardephe, United States District Judge, at a date and time to be determined by the Court, for a

compassionate release modification of Mr. Levitis’s sentence, to time served, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).



Dated: July 17, 2020
       New York, New York


                                                     /s/ Casey E. Donnelly
                                                    Casey E. Donnelly
                                                    WILLKIE FARR & GALLAGHER LLP
                                                    787 Seventh Avenue
                                                    New York, NY 10019
                                                    Telephone: (212) 728-8000
                                                    cdonnelly@willkie.com

                                                    Counsel for Defendant Michael Levitis
